DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/1/2022 is entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Delaney on 7/21/2022.
The application has been amended as follows:
In claim 1, amend as:
A method for fabricating a planar flexible analyte sensor, the method comprising:
sputtering platinum directly onto a polyester base layer to form a layer of platinum in direct contact with the polyester base layer; 
patterning the layer of platinum to form working electrodes and additional electrodes, wherein the additional electrodes comprise reference electrodes; 
forming an insulating dielectric layer over the polyester base layer, wherein the insulating dielectric layer is formed with openings, wherein the openings lie directly over each electrode and each opening defines a geometric electrode surface area of each electrode 
printing silver/silver chloride ink over the geometric electrode surface area of each reference electrode;
forming a protection layer over the insulating dielectric layer, over the geometric electrode surface area of each reference electrode, and over the geometric electrode surface area of each working electrode;
partially singulating individual sensors from the polyester base layer, wherein each individual sensor is connected to the polyester base layer by a tab, wherein each individual sensor comprises a working electrode and a reference electrode; 
after partially singulating individual sensors from the polyester base layer, depositing an enzyme layer over the geometric electrode surface areas 
after depositing the enzyme layer over the geometric electrode surface areas 

In claim 4, amend as:
The method of claim 1, 

In claim 5, amend as:
The method of claim 1, 

In claim 8, amend as:
The method of claim 1, wherein the protection layer is formed by a screen printing, rotary printing, spray coating, dip coating, spin coating or brush coating process.

In claim 9, amend as:
The method of claim 1, 

In claim 26, amend as:
A method for fabricating a planar flexible analyte sensor, the method comprising:
sputtering platinum directly onto a polyester base layer to form a layer of platinum;
patterning the layer of platinum to form working electrodes and additional electrodes, wherein the additional electrodes comprise reference electrodes; 
forming an insulating dielectric layer over the polyester base layer, wherein the insulating dielectric layer is formed with openings, wherein the openings lie directly over each electrode and each opening defines a geometric electrode surface area [[areas]] of each electrode; 
printing silver/silver chloride ink over the geometric electrode surface area [[areas]] of each reference electrode; 
forming a protection layer over the insulating dielectric layer, over the silver/silver chloride ink, over the geometric electrode surface area [[areas]] of each reference electrode, and over the geometric electrode surface area [[areas]] of each working electrode; 

partially singulating individual sensors from the polyester base layer, wherein each individual sensor is connected to the polyester base layer by a tab, wherein each individual sensor comprises a working electrode and a reference electrode; 
after partially singulating individual sensors from the polyester base layer, depositing an enzyme layer over the geometric electrode surface areas of the working electrodes and coating the working electrodes with a glucose limiting membrane, 
after depositing the enzyme layer over the geometric electrode surface areas of the working electrodes and coating the working electrodes with a glucose limiting membrane, singulating the individual sensors by completely separating each individual sensor from the polyester base layer.

In claim 32, amend as:
The method of claim 26 wherein the protection layer is formed by a screen printing, rotary printing, spray coating, dip coating, spin coating or brush coating process.

Claims 2-3, 6-7, 11, 27-29, and 33 are canceled.

Allowable Subject Matter
Claims 1, 4-5, 8-10, 26, and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1 and 26 of the invention are not shown in the prior art of a method fabricating a planar flexible analyte sensor, the method comprising sputtering Pt on a polyester base layer (i.e. substrate), patterning the layer of Pt to form working electrodes and reference electrodes, forming a dielectric layer over the polyester base layer, printing a Ag/AgCl ink, forming a protection layer over the insulating dielectric layer, and singulating to form individual planar flexible analyte sensors, and especially with regards to:
the combination of requirements of:
the Pt is sputtered directly onto the polyester base layer;
the insulating dielectric layer that is formed on the polyester base layer is formed with openings, wherein the openings lie directly over each electrode (including the working and reference electrodes) and each opening defines a geometric electrode surface area of each electrode (including the working and reference electrodes); 
the printing of the Ag/AgCl ink is over the geometric electrode surface area  of each reference electrode; 
the protection layer is formed over the insulating dielectric layer, over the geometric electrode surface area of each reference electrode, and over the geometric electrode surface area of each working electrode; and
partially singulating individual sensors from the polyester base layer, wherein each individual sensor is connected to the polyester base layer by a tab, wherein each individual sensor comprises a working electrode and a reference electrode; 
after partially singulating individual sensors from the polyester base layer, depositing an enzyme layer over the geometric electrode surface areas of the working electrodes and coating the working electrodes with a glucose limiting membrane; 
after depositing the enzyme layer over the geometric electrode surface areas of the working electrodes and coating the working electrodes with a glucose limiting membrane, singulating the individual sensors by completely separating each individual sensor from the polyester base layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794